                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



NOX MEDICAL EHF,

                Plaintiff,

                                                        Civil Action No. 1: 15-cv-00709-RGA
        V.

 NATUS NEUROLOGY INC.,

                Defendant.


                                   MEMORANDUM ORDER

       Presently before me is Plaintiffs Motion for Reconsideration on Enhancement of

Damages. (D.I. 332). The Parties have fully briefed the issues. (D.I. 333,337,343). Because I

did not previously appreciate the differences between the related U.S. and European patents, I

will GRANT Plaintiffs motion.

       The Parties are familiar with the facts of this case. The subject of the present motion is

whether I erred by inferring that Defendant had a good faith belief in the invalidity of U.S. Pat.

No. 9,059,532 ("'532 Patent") based on Defendant's invalidity challenge to the '532 Patent's

European counterpart. Because my inference was erroneous, I must also consider what impact,

if any, that error has on my decision not to enhance damages.

  I.   LEGAL STANDARD

   A. Reargument

       The purpose of a motion for reargume~t or reconsideration is to "correct manifest errors

of law or fact or to present newly discovered evidence." Max's Seafood Cafe ex rel. Lou-Ann,

Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). "[M]otions for reconsideration 'should not
be used to rehash arguments already briefed."' BP Amoco Chem. Co. v. Sun Oil Co., 200 F.

Supp. 2d 429,432 (D. Del. 2002) (quoting Schering Corp. v. Amgen, Inc., 25 F.Supp.2d 293,295

(D. Del. 1998)). To succeed on a motion for reconsideration, a party must demonstrate one of

the following: "(1) an intervening change in the controlling law; (2) the availability of new

evidence that was not available when the court [issued its order]; or (3) the need to correct a clear

error oflaw or fact or to prevent manifest injustice." Max's Seafood Cafe, 176 F.3d at 677.

    B. Enhanced Damages

        The Patent Act gives the Court discretion to "increase the damages up to three times the

amount found or assessed." 35 U.S.C. § 284. The Court's discretion "should be exercised in

light of the considerations underlying the grant of that discretion." Halo Elecs., Inc. v. Pulse

Elecs., Inc., 136 S. Ct. 1923, 1926 (2016). Enhanced damages are "designed as a 'punitive' or

'vindictive' sanction for egregious infringement behavior," which is "willful, wanton, malicious,

bad-faith, deliberate, consciously wrong, flagrant, or-indeed-characteristic of a pirate." Id. at

1932. Enhanced damages are "not to be meted out in a typical infringement ca_se." Id. A jury's

finding of willful infringement is a prerequisite to enhancement of damages but is not by itself

sufficient. Id.

        Where an infringer's behavior is willful, the Court may evaluate a set of "non-exclusive"

factors set forth in Read Corp. v. Portee, Inc., to determine if damages should be enhanced and

the extent to which they should be enhanced. 970 F.2d 816, 826-27 (Fed. Cir. 1992); Presidio

Components, Inc. v. Am. Tech. Ceramics Corp., 875 F.3d 1369, 1382-83 (Fed. Cir. 2017). The

Read factors include:

        (1) whether the infringer deliberately copied the ideas or design of another; (2)
        whether the infringer, when he knew of the other's patent protection, investigated
        the scope of the patent and formed a good-faith belief that it was invalid or that it
        was not infringed; (3) the infringer's behavior as a party to the litigation; (4)

                                                  2
       defendant's size and financial condition; (5) closeness of the case; (6) duration of
       defendant's misconduct; (7) remedial action by the defendant; (8) defendant's
       motivation for harm; and (9) whether defendant attempted to conceal its
       misconduct.

Spectralytics, Inc. v. Cordis Corp., 649 F.3d 1336, 1348 (Fed. Cir. 2011) (citing Read Corp., 970

F.2d at 826-27).

       A movant must establish its entitlement to enhanced damages under Section 284 by a

preponderance of the evidence. Halo, 136 S. Ct. at 1934.

 II.   DISCUSSION

   A. Significance of Defendant's Challenge to the European Counterpart of the '532 Patent

        In my Memorandum Opinion, which addressed the Parties' post-trial motions, I

considered the Read factors to determine whether Plaintiff is entitled to enhanced damages .. (D .I.

329 at 7-13). Plaintiff has identified an issue with my analysis of the second Read factor which

considers Defendant's good faith belief in invalidity. 970 F.2d at 827. When deciding whether

Defendant had a good faith belief that the '532 Patent was invalid I noted (1) Defendant's failure

to present evidence of a good faith belief of invalidity during the jury trial, and (2) Defendant's

introduction of evidence during the inequitable conduct trial of its pre-issuance challenge to the

European counterpart to the '532 Patent. (D.I. 329 at 8). I concluded, "[E]ven though Defendant

knew that it was copying the commercial embodiment of the '532 patent almost immediately

upon the patent's issuance, it can be inferred [from its European invalidity challenge] that

Defendant did so with a good-faith belief that the patent was invalid." (Id.).

       Plaintiff argues that, considering the differences between the European patent and the

'532 Patent, my inference was inappropriate. It notes claim elements which are unique to the

'532 Patent and were significant at trial: "(i) a conductor 'passing through the receiving hole,'

(ii) a conductor 'wrapped around the engaging member,' [and] (iii) that the conductor be a


                                                 3
conductor 'of the electrode belt' .... " (D.I. 333 at 4 (quoting '532 Patent, claim 1)). Plaintiff

concludes, "It is impossible to have a good faith belief of invalidity of the '532 patent without

addressing these claim limitations, which are not in the European counterpart." (Id.). After

additional review of the record, I agree. I did not previously appreciate the differences between

the U.S. and European patents. Compare '532 Patent, claim 1, with European Pat. No.

2,584,962, claim 1. Thus, I must admit that Plaintiff is correct. I overstated the significance of

Defendant's challenge to the European counterpart to the '532 Patent. A good faith belief that a

broader patent is invalid does not, by itself, establish a good faith belief tµat a narrower patent on

the same matter is invalid. Perhaps it supports the conclusion that Defendant was not acting in

bad faith. It does not, however, establish that Defendant had a good faith belief of invalidity

based on its evaluation of the claims of the '532 Patent.

   B. Modified Analysis of the Read Factors

       I addressed each of the nine Read factors in my Memorandum Opinion. (D.I. 329 at 7-

13). I summarize and clarify my reasoning on each of those factors below. On balance, despite

changing my view on the second Read factor, I do not find that Defendant's behavior was

"willful, wanton, malicious, bad-faith, deliberate, consciously wrong, flagrant, or-indeed-

characteristic of a pirate." Halo Elecs., 136 S. Ct. at 1932. Thus, I do not believe enhanced

damages are appropriate. I will again deny Plaintiffs Post-Trial Motion, as to.Enhanced

Damages. (D.I. 288).

       I previously found that the first Read factor, whether Defendant deliberately copied

Plaintiffs design, supports enhancement of damages. (D.I. 329 at 7). The evidence shows that

Defendant sent Plaintiffs commercial product to Defendant's Chinese manufacturer and told the

manufacturer to copy it, calling it the "Nox knock off." (Id.). However, I found that the weight



                                                  4
of Defendant's copying in the overall analysis was reduced because the actions pre-dated the

issuance of Plaintiffs patent. (Id.).

         As I address above, I previously found that the second factor, whether Defendant had a

good faith belief in the invalidity of the '532 Patent, does not support enhancement of damages.

(Id. at 8). Specifically, I found that Defendant's pre-suit challenge to the European counterpart

supported an inference of Defendant's good faith. (Id.). That inference was faulty. However, I

take note of Defendant's consistent course of action regarding the invalidity of patents on

Plaintiffs invention. Defendant challenged the broader claims in Europe, contested the claims

through trial here, and instituted inter partes review challenging the claims at the Patent Office.

These actions are circumstantial evidence that Defendant held a good faith belief that the '532

Patent was invalid. This evidence does not support a conclusive finding that Defendant was

acting in good faith, but it does make it a close question. Accordingly, I find that the second

Read factor weighs against enhancing damages, albeit weakly.

         In the Memorandum Opinion, I found that the third Read factor, Defendant's behavior

during the litigation, did not support enhancing damages. (Id.). I rejected Plaintiffs position,

stating, "Plaintiffs argument is ultimately devoid of any persuasive evidence that Defendant

engaged in bad faith behaviors over the course of the litigation." (Id. at 9-10). My view of this

factor remains unchanged. 1

         I also found that the fourth factor, Defendant's size and financial condition, is neutral.

(Id. at 10). I noted, "Plaintiff offers no information about Defendant's size or financial

condition." (Id.). Thus, Plaintiff did not establish that this factor supports enhancing damages.


1
  Although I maintain that this factor is on balance a wash, I note that the neutrality of any given factor generally
favors a finding for Defendant. That is, when a factor is neutral it indicates that the case looks like most other
infringement cases in that respect. The fewer facts, and factors, favoring Plaintiff's position, the less likely the case
is to stand out as egregious.

                                                            5
        I found that the fifth factor, closeness of the case, weighs against enhancement of

damages. (Id.). l based this determination on the strength of Defendant's invalidity defense.

(Id.). I found, "No claim element among the asserted claims of the '532 patent stands out as

being nakedly absent from the prior art." (Id. at 11). Plaintiff takes issue with this finding. (See

D.I. 333 at 7 n.4). It argues that I considered only whether all elements were present in the prior

art and failed to acknowledge the requirement that there be a reason to combine. (Id.). It also

notes that Defendant's defenses were developed, "long after it knew about the '532 Patent and

long after it had decided to infringe it." (Id. at 7).

       Plaintiffs arguments on this point do not persuade me that this was not a close case on

the invalidity question. Defendant presented prior art references containing every element of the

asserted claims. (D.I. 329 at 11). In the obviousness analysis, finding prior art that maps onto

each of the claim elements is a major part of the inquiry. Having accomplished this, Defendant

was inarguably close to making a_successful obviousness argument. Defendant's failure to win

on the issue does not negate that fact. Moreover, the fifth Read factor deals with the closeness of

the case, not how close the Defendant felt the case was at the time of first infringement. Thus, I

maintain that the fifth factor weighs against enhancement of damages.

       I found that the sixth Read factor, duration of Defendant's misconduct, supports

enhancement of damages. (Id. at 11). Plaintiff willfully infringed the '532 Patent for three

years, starting on the date of its issuance. (Id. at 11-12). Three years is an objectively lengthy

time to knowingly infringe a valid patent.

       I found that the seventh Read factor, Defendant's remedial action, weakly supports

enhancement of damages. (Id. at 12). In reaching that conclusion, I balanced Defendant's




                                                    6
voluntary replacement of the infringing belt in January 2018 against the ease of avoiding

significant infringement by moving the product out of the country. (Id.).

       I found that the eighth factor, Defendant's motivation for harm, does not support

enhancement. (Id.). Plaintiff did not present persuasive evidence that Defendant acted with a

motivation to cause harm other than the harm incidental to direct business competition.

       I found that the ninth factor, Defendant's attempts to conceal misconduct, does not

support enhancement. (Id. at 13). Plaintiff did not present evidence that Defendant attempted to

hide its product or sales.

        Weighing the Read factors and considering the totality of the circumstances, I again find

that enhancement of damages is not warranted. The evidence establishes that Defendant

deliberately copied Plaintiff's product, willfully sold its infringing product for three years, and

failed to take an apparently easy remedial action. However, Defendant's deliberate copying

occurred before the '532 Patent issued and Defendant did, eventually, voluntarily end its

infringing activity. Overall, the three facts supporting enhancement are weak. Thus, even absent

any offsetting factors, I do not find that Defendant's behavior rose to the level of "willful,

wanton, malicious, bad faith, deliberate, consciously wrong, flagrant," or pirate-like. With

counterbalancing factors such as Defendant's likely good faith belief of invalidity and the

strength of Defendant's case, I am convinced that enhancement is inappropriate in this case.

Accordingly, I decline to enhance the damages awarded by the jury. I will again deny Plaintiffs

Post-Trial Motion, as to Enhanced Damages. (D.I. 288).

III.   CONCLUSION

       Plaintiff identified a clear error of fact which required me to reconsider a portion of the

Memorandum Order. (D.I. 329). However, after reconsidering the Read factors, I still believe

enhanced damages are inappropriate in this case. Plaintiff's Motion for Reconsideration on

                                                  7
Enhancement of Damages (D.I. 332) is GRANTED. Plaintiffs Post-Trial Motion, as to

Enhanced Damages (D.I. 288), remains DENIED.

      IT IS SO ORDERED this    7   day of December 2018.




                                           8
